Citation Nr: 1741314	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  12-30 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinea unguium (claimed as bilateral foot fungus), to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus. 

2.  Entitlement to service connection for bilateral leg cramps, to include as due to herbicide exposure or as secondary to service-connected diabetes mellitus and associated peripheral neuropathy of the left and right lower extremities.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran had active service from February 1970 to October 1971.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In May 2015, the Veteran testified at a Board video conference hearing held before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the record.

The Board remanded these matters in July 2015 for further development.  The Board directed the RO to afford the Veteran VA examinations with etiological opinions.  With respect to the issue of service connection for tinea unguium, the Veteran was afforded a VA examination with opinion in December 2015.  As such, the Board finds that there has been substantial compliance with the Board's remand directive as concerning this issue, and the Board may proceed with a decision on the merits.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

The Board also remanded the issues of service connection for bilateral cataracts and hypertension.  However, service connection was awarded for these disorders in an April 2016 rating decision; representing a full grant of the benefits sought on appeal.

In February 2017, the Veteran's representative requested to revoke power of attorney as the Veteran had moved to Arizona.  However, as the Veteran had not revoked representation, in July 2017, the Board informed the representative that a Motion to Withdraw in accordance with 38 C.F.R. § 20.608 must be submitted to the Board with a copy to the Veteran giving him 30 days to respond.  In August 2017, the representative submitted another statement indicating that revocation was requested as the Veteran lived outside its jurisdiction and a representative could not travel to Arizona to represent him.  However, again, this letter failed to meet the requirements for withdrawal of a representative as set forth in the regulations.  As such, the representative listed on the front page of this decision is still the representative of record.    

Additional evidence, including VA clinical records and VA examinations reports,  have been associated with the record that have not been considered by the RO with respect to the issue of service connection for tinea unguium.  However, as these records do not pertain to this issue and address unrelated disorders, waiver of RO consideration is not necessary and the Board may proceed with its decision.  Further, the RO will have the opportunity to consider these records with respect to the issue of service connection for bilateral leg cramps on remand.   

The issue of entitlement to service connection for bilateral leg cramps is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Tinea unguium, also diagnosed as onychomycosis, is not shown to be causally or etiologically related to any disease, injury, or incident in service, to include exposure to herbicides; nor is it proximately due to or aggravated by the Veteran's service-connected diabetes mellitus.



CONCLUSION OF LAW

The criteria for service connection for tinea unguium, also diagnosed as onychomycosis, to include as due to exposure to herbicides and as secondary to the Veteran's service-connected diabetes mellitus, have not been met.  38 U.S.C.A. §§ 1101, 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim decided herein, the appellant has not referred to any deficiencies in either the duties to notify or assist; therefore, the Board may proceed to the merits of the claim.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed.Cir. 2015, cert denied, U.S.C. Oct.3, 2016) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board....to search the record and address procedural arguments when the [appellant] fails to raise them before the Board"); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to an appellant's failure to raise a duty to assist argument before the Board).

The Veteran is seeking service connection for tinea unguium, also diagnosed as onychomycosis.  He has asserted that his fungal foot disorder is due to exposure to herbicides while stationed in Vietnam on active service.  In the alternative, he has also asserted that his disorder is proximately due to or aggravated by his service-connected diabetes mellitus.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R.  § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury.  Id.; see also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  In this case, as the Veteran's tinea unguium and onychomycosis are not one of the diseases enumerated under 38 C.F.R. § 3.309(a), service connection may not be established based on a showing of continuity of symptomatology alone and a medical nexus is required.   

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In its prior remand, the Board determined that the Veteran was presumed to have been exposed to herbicides in Vietnam.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  While tinea unguium and onychomycosis are not a listed presumptive disease under 38 C.F.R. § 3.309(e), the Veteran is not precluded from otherwise proving entitlement to service connection on a direct basis (i.e., with evidence of a nexus to such presumed herbicide exposure).  See Combee v. Brown, 5 Vet. App. 248 (1993).

The Veteran's service treatment records are silent with respect to any fungal foot disorders.  Significantly, his October 1971 service examination prior to discharge shows that the skin and feet were clinically evaluated as normal.  

Post service private treatment from 1984 to 2009 are also silent with respect to any complaints or findings of a fungal foot condition.  Significantly, an April 2009 private record specifically noted normal nails without lesions.  VA clinical records showed that the Veteran was diagnosed with onychomycosis in August 2013.  

The Veteran was afforded a VA examination in December 2015.  The electronic record was reviewed.   The Veteran reported in 1970 while in boot camp, he was told he had toenail fungus (not found in service treatment records) and "to keep an eye on it."  The Veteran stated that he was never treated for the condition in the military and he had self-treated for toenail fungus by soaking in Epson Salts or bleach over the years.  He further reported that he was first diagnosed with toenail fungus in about 2013 and treated at Denver VAMC. Six months ago, he was told to  stop using medication (clotrimazole solution) and use alcohol/vinegar daily on all toenails.  The Veteran reported that he was diagnosed with diabetes in 1980s and has been on NPH insulin ever since.  

The examiner noted that private treatment records from 1984 to 2009 were silent with respect to a toenail fungus condition.  Moreover, records dated in 1995 and 2009 showed that nails were normal.  VA records showed that in August 2013, the Veteran was diagnosed with onychomycosis.  

The examiner opined that the condition claimed was less likely than not (less than 50% probability) incurred in or caused by the claimed in-service injury, event or illness.  The examiner rationalized that the Veteran has a diagnosis of onychomycosis that did not incur in and was not caused during the service.  The Veteran's records show he was in service from 1970-71 and was first diagnosed with onychomycosis in 2013, over 40 years after leaving military service.  The examiner continued that the Veteran has a current diagnosis of onychomycosis that is not due to military service or any presumed herbicide exposure.  Herbicides are not a recognized presumptive diagnosis or cause of onychomycosis per VA and medical literature.  

The examiner continued that the Veteran reported he was diagnosed with diabetes in 1980s and has been on NPH insulin ever since.  The Veteran's onychomycosis first diagnosed in 2013 is not caused by or due to the Veteran's service connected diabetes.  Medical literature does not support diabetes (an endocrine disorder) as a cause for onychomycosis (a fungal infection).  

Based on the evidence of record, the Board must find that service connection for tinea unguium, also diagnosed as onychomycosis, on a direct basis, to include as due to exposure to herbicides is not warranted.  In this regard, service treatment records are silent with respect to any findings pertaining to tinea unguium or onychomycosis.  Importantly, post service clinical records are also silent with respect to any findings of tinea unguium or onychomycosis until August 2013, many years after service.  Additionally, the December 2015 VA examiner opined that the Veteran's disorder was not related to service, to include exposure to herbicides, and provided a detailed rationale for such opinion.  There is no medical evidence of record to refute this opinion.  

Further, the Board notes that the Veteran has indicated that he had a toenail fungus in boot camp and that he self-treated the condition over the years; and he is competent to report continuing symptoms.  However, the medical evidence clearly shows that the first diagnosis of onychomycosis was in August 2013, many years after his discharge from active service.  Moreover, importantly, service connection for such disorder may not be established based on pertinent symptomatology alone and a medical nexus opinion is required.  See Walker, supra.  As such, the Veteran's statements are outweighed by the service treatment records showing no fungal foot disorders, post service clinical records showing no such disorder until August 2013 and the December 2015 VA examination with etiological opinion.   

The Board now turns to whether the claim may be allowed on a secondary basis.
On this question, the December 2017 VA examiner clearly found that the Veteran's tinea unguium, also diagnosed as onychomycosis, was not caused by his service-connected diabetes and offered a rationale for this opinion.  Although the examiner did not specifically address whether the Veteran's service-connected fungal disorder was aggravated his diabetes mellitus, the VA examiner clearly found that there was no causal relationship as the medical literature did not support diabetes (endocrine disorder) as a cause for onychomycosis (fungal infection).  Importantly, the medical evidence does not show any increase in severity with respect to the Veteran's onychomycosis since diagnosed in 2013.  In this regard, the description of the Veteran's toenails when initially diagnosed in August 2013 until the present has essentially remained the same.  Without any increase in severity, there is no showing that the Veteran's service-connected diabetes has aggravated his onychomycosis.  In sum, there is no evidence documenting any aggravation.  Again, no other evidence of record refutes the examiner's opinion.  As such, service connection is also not warranted on a secondary basis. 

The Board has also considered the Veteran's statements that he believes his fungal foot disorder is due to either his exposure to herbicides or his service-connected disabilities.  However, given that the Veteran does not have any special medical expertise, the Board must find that he is not competent to give a medical opinion as to whether his tinea unguium, also diagnosed as onychomycosis, is related to exposure to herbicides or secondary to his service-connected diabetes mellitus.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  Even if the Veteran is competent to provide such an opinion, the opinion of the VA examiner, a medical professional, is more probative than the Veteran's lay statements.  Thus, his statements are outweighed by highly probative VA opinion.

In conclusion, based on the analysis above, a preponderance of the evidence is against the Veteran's claim for service connection for tinea unguium, also diagnosed as onychomycosis.  As the preponderance of the evidence weighs against the claim, the benefit-of-the-doubt doctrine does not apply.  See 38 U.S.C.A. § 5107(b).


ORDER

Service connection for tinea unguium, also diagnosed as onychomycosis, to include as due to exposure to herbicides and as secondary to service-connected diabetes mellitus, is denied. 


REMAND

The Veteran is also seeking service connection for bilateral leg cramps.  He has asserted that this disorder is also due to exposure to herbicides, or secondary to his diabetes mellitus, type II.  The Veteran was afforded a VA examination with etiological opinion in December 2015.  The examiner found that the Veteran's bilateral leg cramps were less likely than not incurred in or caused by claimed in-service injury, event or illness; or caused by service-connected diabetes mellitus.  The examiner rationalized that the Veteran's  February 1970 Medical History prior to entrance into active duty noted a history of "cramp in your legs", which preceded his active duty and exposure to Agent Orange as well as his diagnosis of diabetes.  In a July 2016 addendum opinion, the same examiner found that the Veteran's claimed leg cramp condition was less likely than not aggravated by military service as service treatment records were silent with respect to cramps in legs.     

However, although the Veteran's medical history noted a history of leg cramps, the Veteran's entrance examination dated in February 1970 shows that his lower extremities were clinically evaluated as normal and there was no mention of a chronic disorder manifested by bilateral leg cramps.  In this regard, a Veteran is presumed to have been sound upon entry into the military, except as to conditions noted at the time of the acceptance, examination, or enrollment.  38 U.S.C.A. §1111  (West 2014); 38 C.F.R. §3.304 (b).  Though leg cramps were noted on his Report of Medical History, the Veteran is presumed sound because there was no notation of a bilateral leg cramp disorder on acceptance, examination, or enrollment.   

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness.  38 U.S.C.A.  § 1111; VAOPGCPREC 3-2003.  A pre-existing disease will be considered to have been aggravated by active service where there is an increase in disability during service, unless there is a specific finding that the increase in disability is due to the natural progression of the disease. 38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.  Independent medical evidence is needed to support a finding that the preexisting disorder increased in severity in service.  See Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. Brown, 7 Vet. App. 238, 246 (1994).  

In this case, although the VA examiner noted that bilateral leg cramps were reported on the Veteran's Medical History, given that the Veteran is presumed sound, the VA examiner failed to provide an opinion using the correct standard.  In this regard, the VA examiner used the standard of "less likely than not" as opposed to the correct standard of whether the Veteran's bilateral leg cramps clearly and unmistakably preexisted service, and if so, whether they were clearly and unmistakably not aggravated in service.  As such, the VA examination with opinion is inadequate.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008) (stating that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two); see also Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) (stating that a medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions).  Accordingly, the Board finds that this matter should be returned to the AOJ to afford the Veteran another VA examination to determine whether he currently suffers from bilateral leg cramps related to his active service, to include whether there is clear and unmistakable evidence that the Veteran had a pre-existing disorder, and whether there is clear and unmistakable evidence that it was not aggravated in service.

Moreover, in a January 2017 rating decision, the AOJ awarded service connection for peripheral neuropathy (femoral and sciatic nerves) of the right and left lower extremities.  It is unclear based on the evidence of record as to whether the Veteran's bilateral leg cramps are part and parcel of his peripheral neuropathy or secondary to such disorder.  As such, an opinion is needed to clarify whether there is any association between the reports of bilateral leg cramps and the Veteran's service-connected peripheral neuropathy.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an appropriate VA examination to determine the etiology of any diagnosed bilateral leg cramps.  The record should be made available.  The examiner should respond to the following:

 	A) Is there clear and unmistakable evidence that the bilateral leg camps pre-existed service?  If there is clear and unmistakable evidence that the disorder pre-existed service, the examiner is asked to opine as to whether there is clear and unmistakable evidence that the pre-existing disorder did not undergo an increase in the underlying pathology during service, i.e., was not aggravated during service.  If there was an increase in the severity of the Veteran's disorder, the examiner should offer an opinion as to whether such increase was clearly and unmistakably due to the natural progress of the disease. 

 	B) If the Veteran's bilateral leg cramps did not preexist service, whether it is at least as likely as not that any such disorder is:  i.) related to the Veteran's service, to include exposure to herbicides, ii.) part and parcel of his service-connected peripheral neuropathy of the lower extremities, or iii.) proximately due to, or has been aggravated by the Veteran's service-connected diabetes mellitus, type II and/or peripheral neuropathy of the lower extremities.  For any aggravation found, the examiner should state, to the best of their ability, the baseline of symptomatology and the amount, quantified if possible, of aggravation beyond the baseline symptomatology by the aggravation.
   
All opinions expressed should be accompanied by supporting rationale.  

2.  Readjudicate the appeal.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




____________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


